               Case 2:21-sw-00045-KJN Document 4 Filed 04/06/21 Page 1 of 1

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 SAM STEFANKI
   Assistant United States Attorney
 3 501 I Street, Suite 10-100                                                 FILED
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700                                                  Apr 06, 2021
   Facsimile: (916) 554-2900
                                                                          CLERK, U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT OF CALIFORNIA


 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10   In the Matter of the Search of:                 CASE NO.: 2:21-SW-00045-KJN

11   Information associated with Facebook user IDs   ORDER TO UNSEAL SEARCH WARRANT
     100025095276340 and 100013492500900 that        AND SEARCH WARRANT AFFIDAVIT
12   is stored at premises controlled by Facebook

13

14          Upon application of the United States of America and good cause having been shown,

15          IT IS HEREBY ORDERED that the files in the above-captioned matter be, and are, unsealed.

16

17    Dated:    April 6, 2021
                                                       THE HONORABLE CAROLYN K. DELANEY
18                                                     United States Magistrate Judge
19

20
21

22

23

24

25

26

27

28


      [PROPOSED] ORDER TO UNSEAL SEARCH WARRANT
